DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed February 28, 2022, with respect to Claim 1 in view of Nybom (WO2002/042070) and Chung (US Pat 10,240,286) have been fully considered and are persuasive as Chung is unavailable as prior art.  The rejection of December 9, 2021 has been withdrawn. 

Election/Restriction
This application is in condition for allowance except for the presence of Claims 7-10 directed to a press moulding apparatus for manufacturing a cellulose product non-elected without traverse.  Accordingly, Claims 7-10 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 7-10 were cancelled.
Reasons for Allowance
Claims 1-6, 12-13, 15, 17-18, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to independent Claim 1 is Nybom et al (WO2002042070) as set forth in the previous action.  However, the prior art fails to teach or suggest the cellulose blank is cut by said forming mould from residual material when the forming mold is closed.  Further, there is no teaching or suggestion to modify the method of Nybom to include the cellulose blank being cut by said forming mould from residual material when the forming mold is closed.  Thus, the prior art does not teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        3/4/22



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712